DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 claims 1-5 in the reply filed on 6/22/2022 is acknowledged. Claims 6-10 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Itoh et al (US PG Pub No. 2014/0026867).
Regarding claim 1, Itoh teaches A malfunction diagnostic device configured to perform malfunction diagnosis of a leakage diagnostic device, which is provided to an atmospheric passage to diagnose leakage of evaporated fuel in an evaporative fuel treatment device, the evaporative fuel treatment device configured to purge evaporated fuel, which is adsorbed on a canister, to an intake passage through a purge passage, the canister being connected to a fuel tank through a vapor passage and connected to an atmospheric opening through the atmospheric passage, 
the leakage diagnostic device includes (paragraph 44)
a vent valve (switch valve 50) configured to block a first atmospheric passage (42 figure 4 atm passage), which is a main passage of the atmospheric passage and connects the canister with the atmospheric opening, 
a pump (30 figure 1A) provided to a second atmospheric passage (32 figure 4 2nd pump passage), which is a bypass passage of the first atmospheric passage and connects the canister with the atmospheric opening, and configured to pressurize and depressurize the second atmospheric passage, and 
at least one check valve (60 figure 4) provided to the second atmospheric passage (32 to 41 figure 4) and configured to seal a flow in a direction opposite to a pumping direction of the pump, 
the malfunction diagnostic device comprising: 
a processor configured to perform the malfunction diagnosis based on an output value of a pressure sensor that is configured to detect pressure in a passage connected to the canister (paragraph 44 and 45).
Regarding claim 2, Itoh teaches wherein the processor is configured to, in the malfunction diagnosis, evaluate the output value of the pressure sensor with the vent valve that is closed and the pump that is turned on (paragraph 44 and 45 pressure sensor 91 detects pressure).
Regarding claim 3, Itoh teaches wherein the processor is configured to, in the malfunction diagnosis, evaluate a change in the output value of the pressure sensor immediately after the pump, which is turned on, is turned off with the vent valve that is closed (paragraph 45-50).
Regarding claim 4, Itoh teaches wherein the processor is configured to, in the malfunction diagnosis, evaluate a change in the output value of the pressure sensor immediately after the pump, which is turned off, is turned on with the vent valve that is closed (paragraph 45-50).
Regarding claim 5, Itoh teaches wherein the processor is configured to, in the malfunction diagnosis, evaluate the output value of the pressure sensor when an ambient temperature of the leakage diagnostic device changes with the vent valve that is closed and the pump that is turned off (paragraph 45-50).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747